Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Charley appeals the district court’s order accepting the reeommenda*632tion of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Charley v. Orangeburg County Sheriff Dep’t, No. 5:11-cv-00051-CMC, 2011 WL 703722 (D.S.C. Feb. 22, 2011). We deny Charley’s motion for a writ of execution and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.